Citation Nr: 0808896	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-28 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back condition, 
myositis of the dorsal spine and degenerative disc disease of 
the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from December 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which reopened and denied the 
veteran's claim for service connection for myositis of the 
dorsal spine (strain), claimed as a back condition. 

In a January 2006 decision, the Board reopened and denied 
entitlement to service connection for myositis of the dorsal 
spine.  The veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2006 Order, the Court vacated that part of the 
Board's decision that denied service connection for myositis 
of the dorsal spine and remanded this appeal for further 
development consistent with instructions in an October 2006 
Joint Motion to Remand (Joint Remand).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.  On remand, the AOJ 
must provide such notice.

The Court, in its October 2006 Order, granted the Joint 
Remand vacating the Board's January 2006 decision because the 
Board failed to properly consider the veteran's claim for a 
back disability to include degenerative disc disease as well 
as myositis of the dorsal spine.  The veteran's initial 
claim, filed in August 1992, was for service connection for a 
"lower back injury."  A September 1993 rating decision 
denied service connection for "dorsal myositis (low back 
injury)."  In August 2003 the veteran filed to reopen his 
claim for service connection for a "back condition."  The 
March 2004 rating decision reopened and denied service 
connection for "myositis dorsal spine (strain) claimed as 
low back condition."  In it January 2006 decision, the Board 
reopened and denied service connection for myositis of the 
dorsal spine and referred a claim for entitlement to 
degenerative disc disease to the RO as a new claim for 
service connection.  However, as noted in the Joint Remand, 
the veteran's claim for a "low back condition" encompassed 
his degenerative disc disease as well as the myositis of the 
dorsal spine.  As such, upon remand, the AOJ must 
readjudicate the veteran's service connection claim for 
residual of a low back injury to include both the veteran's 
myositis of the dorsal spine and his degenerative disc 
disease.

April 1952 service medical records show that the veteran was 
admitted into the orthopedic service of the VA hospital in 
Stapleton, New York, complaining of back pain.  The veteran 
reported that about one month before admission, he developed 
a sudden severe pain in the right lower dorsal region while 
cranking an engine, but did not seek immediate treatment.  
The veteran had full range of back motion and no localized 
tenderness but there was a duplication of back pain on 
flexion of the dorsal spine.  X-rays of the thoracolumbar 
spine were not remarkable.  The diagnosis was acute myositis 
of the dorsal spine, due to an unknown cause.  The veteran 
was treated with local heat and flexion exercises and there 
was a gradual decrease in symptoms.  A notation dated in mid-
April 1952 shows that, at that time, the veteran was 
completely asymptomatic and there was a full range of back 
motion.  The veteran was discharged from the hospital and 
returned to full duty. There are no other service medical 
records showing treatment for or a diagnosis of a back 
condition.  In a Report of Medical Examination dated in 
December 1951, but which apparently is his discharge 
examination (the veteran was discharged in December 1953), 
there is a notation that the veteran was hospitalized for two 
weeks in April 1952 for acute mysositis of the dorsal spine 
due to unknown cause.  The examination report shows that the 
veteran had a normal spine at the time of the examination. 

June 1991 VA medical records reflect the veteran's complaints 
of back pain.  He was diagnosed with low back strain.  A July 
1991 VA medical record shows that that veteran's back had 
much improved.  July 1993 VA medical records show that the 
veteran reported occasional low back pain.  

A July 2003 private medical record shows that the veteran was 
diagnosed with advanced degenerative disc disease of the 
lumbosacral spine, with pseudoarthritis at L4-5 and L5-S1, 
and advanced degenerative disc disease of the dorsal spine.  
The examiner stated that he had reviewed the veteran's 
military records and that the veteran had continuing symptoms 
of his back since onset during active duty.  

A December 2003 VA spine examination report shows that the 
veteran was diagnosed with thoracolumbar degenerative disc 
disease without significant radiculopathy and secondary 
moderate mechanical thoracolumbar back pain.  The examiner 
opined that the veteran's intervertebral disc disease 
predominantly affects his lower lumbar region which just as 
likely as not could be due to his preexisting congenital 
partial sacralization at L5.  The examiner concluded that he 
could not tie the veteran's intervertebral disc disease into 
a single entry service medical record for a transient injury 
of a mid thoracic spine as it would be pure speculation on 
the examiner's part.

VA medical records from July 2004 through June 2006 show a 
diagnosis of and treatment for back pain and degenerative 
disc disease.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking 
service connection for a low back condition.  It appears from 
the evidence of record that the veteran is receiving ongoing 
treatment for his back condition.  VA should attempt to 
obtain any missing medical records regarding this treatment.  

The Board finds that, in order to best fulfill the duty to 
assist, the veteran should be afforded an examination to 
ascertain the current diagnosis of his back condition, and, 
to the extent possible, the etiology of any current back 
condition, to include both the veteran's myositis of the 
dorsal spine and degenerative disc disease, if the 
disabilities are diagnosed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007)  In particular, 
VA must send the appellant a corrective 
notice, that explains the information and 
evidence not of record needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his low back 
condition since May 2004.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  If records 
are unavailable, please have the provider 
so indicate.  

3.  The AOJ should make arrangements for 
the appellant to be afforded an 
orthopedic examination to ascertain the 
current diagnosis of the appellant's low 
back condition, and whether the 
appellant's current low back condition is 
etiologically related to his active duty.  
All indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, the Joint 
Remand and this remand must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) the current diagnosis of the 
appellant's low back condition(s), to 
include whether the veteran has a current 
diagnosis of myositis of the dorsal spine 
or degenerative disc disease (2) whether 
it is at least as likely as not (50 
percent or more probability) that each 
current low back condition(s) is 
etiologically related to his active duty.  
If the veteran is diagnosed with myositis 
of the dorsal spine and degenerative disc 
disease, the examiner must provide an 
opinion as to whether the disorders are 
related to service.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, to include whether the myositis of 
the dorsal spine and degenerative disc 
disease, if diagnosed, are related to 
service.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the appellant is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claims.  38 C.F.R.
 § 3.655 (2007).  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case, pending completion of the above.  The appellant 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



